DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-14 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0122956) in view of Hindson et al. (US 2008/0051038) and Beaudin et al. (US 2018/0226932).
Referring to Claim 2, Lee teaches a method of operating a front end module, comprising:
Placing a transmit/receive switch in a transmit position to operate the front end module in a transmit mode (see T/R switch 106 in fig 1) to conduct an output of a power amplifier 110 (fig. 1) on a transmit loopback path through an attenuator 108 (fig. 1) and a first switch 118 (fig. 1) to a receive port; and
Placing the transmit/receive switch in a receive position to operate the front end module in a receive mode (see T/R switch 106 in fig 1) to conduct on a receive path a radio frequency receive signal from an antenna port to the receive port, the receive path without the first switch (see 104 to 120 in fig. 1).

The combination of Lee and Hindson does not teach the receive path from the antenna port going through a low noise amplifier and a second switch, the second switch coupled between the low noise amplifier and the receive port, and the transmit loopback path without the second switch. Beaudin teaches the receive path from the antenna port 213 (fig. 3) going through a low noise amplifier 312 (fig. 3) and a second switch 314 (fig. 3), the second switch coupled between the low noise amplifier and the receive port, and the transmit loopback path without the second switch (see 314 coupled after 312 in fig. 3 and no transmit loopback path interfering with switch 314). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Beaudin to the modified device of Lee and Hindson in order to lower the cost of using a loopback circuit.
Referring to Claim 8, Lee teaches a method of operating a front end module, comprising: placing the transmit/receive switch in a receive position to operate the front end module in a transmit mode (see T/R switch 106 in fig 1);

interrupting a receive path, the receive path independent of the first switch (see 106 of fig. 1 noting that in the tx mode, the switch is on the transmitter meaning no signals can go to receiver).
Lee does not teach the signal output to a receive port via a power coupler. Hindson teaches the signal output to a receive port via a power coupler (see coupler 208 to receiver 220 in fig. 3) and conducting a second portion of the signal from the power amplifier to an antenna port (see amplifier 206 through 208 to antenna port 215 in fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Hindson to the device of Lee in order to lower the cost of using a loopback circuit.
The combination of Lee and Hindson does not teach opening a second switch coupled between a low noise amplifier and the receive port, and the transmit loopback path independent of the second switch. Beaudin teaches opening a second switch 314 (fig. 3) coupled between a low noise amplifier 312 (fig. 3) and the receive port, and the transmit loopback path independent of the second switch (see 314 coupled after 312 in fig. 3 and no transmit loopback path interfering with switch 314). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Beaudin to the modified device of Lee and Hindson in order to lower the cost of using a loopback circuit.

	Referring to Claim 9, Beaudin also teaches opening a third switch in the receive path (see 316 of fig. 3).
	Referring to Claim 10, Lee also teaches opening the first switch in the loopback path and closing the second switch in the receive path when the front end module is operating in a receive mode, the first switch configured to interrupt the loopback path and the second switch configured to pass a receive signal from an antenna port to the receive port when the front end module is operating in the receive mode (see fig. 1 where 118 is open and 106 is closed).
	Referring to Claim 14, Lee also teaches the loopback path and the receive path sharing a common signal path between the receive port, a first end of the first switch, and a first end of the second switch (see output of 120 meeting with output of 118 in fig. 1).
Referring to Claims 3 and 11, Lee teaches the loopback path including an attenuator 108 (fig. 1), and the first switch 118 (fig. 1). Hindson teaches the loopback path including a power coupler 208 (fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Hindson to the device of Lee in order to lower the cost of using a loopback circuit.
Referring to Claim 4, Lee also teaches the first switch 118 (fig. 1) coupled between an output of the attenuator 108 (fig. 1) and the receive port (see receiver at the output of 118 in fig. 1).

Claim 12 has similar limitations as claims 4 and 5.
Referring to Claim 6, Hindson also teaches tapping with the power coupler a portion of a power amplifier signal that is output from the power amplifier (see output from 206 to coupler 208 in fig. 3) and attenuating with the attenuator the portion of the power amplifier signal to generate a loopback signal (see paragraph 34 which states that an attenuator is used on one or both sides of 270).
Referring to Claim 13, Hindson also teaches tapping with a power coupler in communication with the power amplifier a portion of the signal output from the power amplifier (see output from 206 to coupler 208 in fig. 3); and
attenuating with an attenuator in communication with the power coupler the portion of the signal to form the attenuated first portion of the signal output from the power amplifier (see paragraph 34 which states that an attenuator is used on one or both sides of 270 and power amplifier 206 in fig. 3).
Referring to Claim 16, Lee teaches a method of operating a wireless device, comprising:
transmitting and receiving with an antenna radio frequency signals (see 104 of fig. 1); amplifying with a power amplifier a radio frequency signal for transmission by the antenna (see 110 of fig. 1); and

Lee does not teach tapping with a power coupler coupled between the power amplifier and the attenuator a portion of a signal from the power amplifier, attenuating with the attenuator the signal portion in a loopback path of a front end module to form a loopback signal. Hindson teaches tapping with a power coupler coupled between the power amplifier and the attenuator a portion of a signal from the power amplifier (see output from 206 to coupler 208 in fig. 3), attenuating with the attenuator the signal portion in a loopback path of a front end module to form a loopback signal (see paragraph 34 which states that an attenuator is used on one or both sides of 270), and conducting a transmit portion of the signal from the power amplifier through the power coupler to an antenna port (see amplifier 206 through 208 to antenna port 215 in fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Hindson to the device of Lee in order to lower the cost of using a loopback circuit.
The combination of Lee and Hindson does not teach opening a second switch coupled between a low noise amplifier and the receive port, and the transmit loopback path independent of the second switch. Beaudin teaches opening a second switch 314 (fig. 3) coupled between a low noise amplifier 312 (fig. 3) and the receive port, and the 
Referring to Claim 17, Lee also teaches the first switch is configured to pass the loopback signal from an output of the power amplifier to the receive port when the wireless device is operating in the transmit mode (see passage from 110 through 118 in fig. 1).
Referring to Claim 18, Lee also teaches amplifying with a low noise amplifier a radio frequency signal received by the antenna (see 120 of fig. 1).
Referring to Claim 19, Lee also teaches operating in a receive mode that includes opening the first switch in the loopback path and closing a second switch in the receive path, the second switch configured to pass a receive signal from the antenna to the receive port (see fig. 1 where 118 is open and 106 is closed).
Referring to Claim 20, Lee also teaches the radio frequency receive signal does not pass through the first switch (see 118 of fig. 1 not part of the receive path).
Referring to Claim 21, Lee also teaches the loopback path and the receive path sharing a common signal path between the receive port, a first end of the first switch, and a first end of the second switch (see output of 120 meeting with output of 118 in fig. 1).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Hindson, and Beaudin, and further in view of Hasegawa et al. (US 2009/0170560).
Referring to Claim 15, the combination of Lee, Hindson, and Beaudin does not teach closing a third switch and opening the first and second switches when the front end module operates in a low noise amplifier bypass mode, the third switch configured to bypass the low noise amplifier and the second switch when the front end module is operating in the low noise amplifier bypass mode. Hasegawa teaches closing a third switch and opening the first and second switches when the front end module operates in a low noise amplifier bypass mode, the third switch configured to bypass the low noise amplifier and the second switch when the front end module is operating in the low noise amplifier bypass mode (see fig. 2 where the switches are open or closed according to what enables path 204 to be used which bypasses the LNA 205). Therefore, it would have been obvious to one or ordinary skill in the art at the time the invention was made to provide the teachings of Hasegawa to the modified device of Lee, Hindson, and Beaudin in order to better monitor the reception state of a receiver.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,447,335. Although the claims at issue are not identical, they are not patentably distinct from each other because most of the limitations of the pending claim are in claim 1 of the patent.
All the detail of the transmit loopback path regarding power amplifier, power coupler, attenuator, and first switch is the same as in claim 1 of the patent.
All the detail of the receive path regarding second switch and receive port is the same as claim 1 of the patent as well.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 5712727882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE YUN/Primary Examiner, Art Unit 2648